Citation Nr: 1135808	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.  He also had a period of inactive duty in the Naval Reserves until March 12, 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.

The Veteran presented testimony before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

Following the hearing, the Veteran submitted additional medical evidence directly to the Board in support of his claims.  None of this evidence was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  As both of the Veteran's claims are being granted, however, the evidence need not be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that bilateral hearing loss and tinnitus are etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus as a result of his exposure to acoustic trauma in service while responsible for all flight deck electrical equipment.  He reports ringing in both ears, at first intermittent and now continuous, since service.  The Veteran also reports that he noticed a deficit in his hearing shortly after his separation from service.  See July 2007 VA Form 21-4138; June 2009 VA Form 9; March 2011 hearing transcript.  

The Veteran's service treatment records contain several audiometric evaluations, none of which reveal that the Veteran exhibited hearing loss per VA standards during service, though he did show a deficit at 6000 Hz.  See March 1975 audiogram; September 1977 health record; September 1978 report of medical examination.  The Veteran did report noises in his ears in September 1977.  See health record.  At the time of his September 1978 discharge examination and July 1979 reenlistment (into the Naval Reserves) examination, the Veteran reported ear, nose or throat trouble, but there were no notations on either occasion specific to his ears, and clinical evaluation of his ears in September 1978 was normal.  See reports of medical history and examination.  

The Veteran underwent a VA compensation and pension (C&P) audio examination in October 2007, at which time his claims folder and medical records were reviewed.  The examiner specifically noted audiological results dated March 1975, September 1977 and August 1978.  The Veteran's chief complaint was bilateral (left greater than right) progressive hearing loss that was initially noted while in service accompanied by bilateral (left greater than right) constant tinnitus.  He reported three years of primarily protected military noise exposure to jets, engine room noise, guided missiles and large ship gunfire; 10 years of protected noise exposure while working at Pepperidge Farms and eight to 10 years of protected noise exposure to factory noise while working for Warehouses Company; and that tinnitus was initially noted while in service (initially intermittent but now constant).  

The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
45
55
LEFT
20
20
30
50
80



Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left.  The Veteran was diagnosed with moderate to moderately severe sensorineural hearing loss at 3000 Hz - 4000 Hz for the right ear and a mild to severe sensorineural hearing loss at 2000 Hz and above for the left ear.  It was the examiner's opinion that it is less likely than not that the Veteran's unprotected military noise exposure contributed to his hearing loss and tinnitus.  The examiner noted that the opinion was reached after reviewing the claims folder, audiological history, noise history, medical history, and examination results.  The opinion was based on the fact that for the right ear, the Veteran's hearing was documented as normal upon entering and leaving the military.  As far as the left ear, a hearing loss was documented at 6000 Hz upon entering the military and exiting the military.  In comparing the decibel levels from entry to discharge for that ear, there was no significant change.  Therefore, the hearing loss occurred prior to entering the military and the military noise exposure did not cause any progression in his hearing loss for that ear.  Since there was no change in hearing noted for either ear while in the service, and no mention of tinnitus in his military files, there is no evidence supporting his claim of military induced tinnitus.  

At this juncture, the Board finds that the October 2007 VA C&P audio examination is inadequate for several reasons.  First, the examiner cited the fact that there was no mention of tinnitus in the military files in providing a negative nexus opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Secondly, the examiner incorrectly indicated that the Veteran exhibited hearing loss in his left ear at the time of his entry and discharge from service.  38 C.F.R. § 3.385 does not consider findings at 6000 Hz.  Lastly, the VA examiner did not comment on the long-term nature of the Veteran's complaints involving both hearing loss and tinnitus.

As noted in the Introduction, the Veteran submitted additional medical evidence in support of his claims that was not accompanied by a waiver of consideration by the AOJ.  This evidence consists of a March 2011 audiological evaluation performed at Physician's Choice Hearing and Dizziness Center and a March 2011 letter written by Dr. M.  In pertinent part, the Veteran was seen with chief complaint of hearing loss and tinnitus and was found to have noise-induced sensorineural hearing loss after testing (audiometry, tympanometry and acoustic reflexes).  Dr. M. reported that he had determined that the Veteran has experienced hearing loss and tinnitus since separating from the military in 1978.  Dr. M. reported that the Veteran's audiogram revealed a mild to moderate sensorineural hearing loss in the right ear and a mild to severe sensorineural hearing loss in the left ear.  His tinnitus matches at 4k Hz/90 dB in the left ear and masks with 65 dB narrow-band noise at 4k Hz in the left ear.  The audiometric results strongly suggest that his hearing loss is secondary to noise exposure (4k Hz notch) and that his tinnitus is most likely due to the severe noise-induced sensorineural hearing loss.  After reviewing his medical records and hearing his personal account of noise exposure both during and following military service, it was Dr. M's professional opinion that it is more likely than not that the bilateral hearing loss and tinnitus the Veteran experiences today is a result of his exposure to acoustic trauma while serving as an electrician in the U.S. Navy.  

In light of the fact that the October 2007 VA C&P examination has been determined to be inadequate, and given the Veteran's competent and credible report of experiencing hearing loss and tinnitus since service coupled with the opinion provided by Dr. M. in support of the Veteran's claims, which is the only medical opinion of record that remains, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection for bilateral hearing loss and tinnitus is warranted as both are etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303, 3.385.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claims 


for service connection have been granted, the duty to notify and assist has been met to the extent necessary.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


